1
2
3
4
5
6
7
8
            IN THE UNITED STATES DISTRICT COURT
9
          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                        Case No. MJ-21-02973-DUTY
     UNITED STATES OF AMERICA,
13
                    Plaintiff,
14                                        ORDER OF DETENTION
               v.
15
     BILLY FREDERICK,
16
                    Defendant.
17
18
                                         I.
19
        The Court conducted a detention hearing:
20
        ☒     On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case:
21
         allegedly involving:
22
              ( ) a crime of violence.
23
              ( ) an offense with a maximum sentence of life imprisonment or
24
              death.
25
              ( ) a narcotics or controlled substance offense with the maximum
26
              sentence of ten or more years.
27
28
1                 ( ) any felony – where defendant convicted of two or more prior
2                 offenses described above.
3                 (X) any felony that is not otherwise a crime of violence that involves a
4                 minor victim, or possession of a firearm or destructive device or any
5                 other dangerous weapon, or a failure to register under 18 U.S.C.
6                 § 2250.
7
8          ☒      On motion by the Government or on the Court’s own motion
9    [18 U.S.C. § 3142(f)(2)] in a case allegedly involving, on further allegation by the
10   Government of:
11                (X) a serious risk that defendant will flee
12                ( ) a serious risk that the defendant will (x) obstruct or attempt to
13                obstruct justice; ( ) threaten, injure or intimidate a prospective witness
14                or juror, or attempt to do so.
15
16         ☒ The Court concludes that the Government is entitled to a rebuttable
17   presumption that no condition or combination of conditions will reasonably assure
18   the defendant’s appearance as required and the safety or any person or the
19   community [18 U.S.C. § 3142(e)(2)].
20
21                                           II.
22         ☒ The Court finds that no condition or combination of conditions will
23   reasonably assure: ☒ the appearance of the defendant as required.
24                      ☒ the safety of any person or the community.
25         ☒ The Court finds that the defendant has not rebutted by sufficient evidence
26   to the contrary the presumption provided by statute.
27
28                                           III.

                                                    2
1          The Court has considered: (a) the nature and circumstances of the offense(s)
2    charged, including whether the offense is a crime of violence, a Federal crime of
3    terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
4    or destructive device; (b) the weight of evidence against the defendant; (c) the
5    history and characteristics of the defendant; and (d) the nature and seriousness of
6    the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
7    considered all the evidence adduced at the hearing and the arguments, the
8    arguments of counsel, and the report and recommendation of the U.S. Pretrial
9    Services Agency.
10                                          IV.
11         The Court bases its conclusions on the following:
12         ☒ As to risk of non-appearance: testimony offered by HSI SA Lee at
13   detention hearing; charged offense conduct.
14         ☒ As to danger to the community: charged offense and allegations set forth
15   in complaint affidavit; testimony offered by HSI SA Lee at detention hearing.
16
17         ///
18         ///
19         ///
20
21
22
23
24
25
26
27
28                                                 V.

                                               3
1          ☐      The Court finds a serious risk that the defendant will
2                 ☐     obstruct or attempt to obstruct justice.
3                 ☐     threaten, injure or intimidate a prospective witness or juror, or
4                       attempt to do so.
5          The Court bases its conclusions on the following:
6
7                                             VI.
8          IT IS THEREFORE ORDERED that the defendant be detained until trial.
9    The defendant will be committed to the custody of the Attorney General for
10   confinement in a corrections facility separate, to the extent practicable, from
11   persons awaiting or serving sentences or being held in custody pending appeal.
12   The defendant will be afforded reasonable opportunity for private consultation
13   with counsel. On order of a Court of the United States or on request of any
14   attorney for the Government, the person in charge of the corrections facility in
15   which defendant is confined will deliver the defendant to a United States Marshal
16   for the purpose of an appearance in connection with a court proceeding.
17   [18 U.S.C. § 3142(i)]
18
     Dated: 6/30/2021                       ____________________________________
19
                                            HON. ROZELLA A. OLIVER
20                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                                4
